Citation Nr: 1711222	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected athlete's foot.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease, lumbosacral spine (lumbar spine disability).

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to service connection for pes planus (flat feet).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Lawrence Stokes, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010, December 2013, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims is currently with RO Winston-Salem, North Carolina.

In December 2014, the Board remanded the claims on appeal for further development, and the case has since been returned to the Board.  With regard to the issue decided herein, the agency of original jurisdiction (AOJ) substantially complied with all of the December 2014 remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2014 remand, the Board also remanded the Veteran's claim of entitlement to service connection for eczema to the AOJ.  In an October 2015 rating decision, the AOJ granted service connection for eczema.  As the October 2015 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In a November 2015 formal application for a TDIU, the Veteran stated that he was unable to work due, in part, to his service-connected lumbar spine disability.  Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

Following the issuance of the October 2015 statement of the case and October 2015 supplemental statement of the case, the Veteran submitted evidence, including Social Security Administration (SSA) records.  With regard to his claim for a compensable rating for service-connected athlete's foot, as the claim is being remanded for further development, the Veteran is not prejudiced by the Board reviewing this evidence. 

With regard to his remaining claims, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).

The Board also notes that, following certification of the Veteran's appeal to the Board, additional evidence was added to the record by the AOJ, including VA treatment records.  However, with regard to the claim for service connection for pes planus (flat feet), the additional records are not pertinent to his claim.  Furthermore, with regard to his remaining claims, as they are being remanded back for further development, the AOJ will have the opportunity to review this records in the first instance.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

As noted in the December 2014 Board remand, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a right ankle sprain was raised by the Veteran in a May 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for pes planus (flat feet) is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of pes planus (flat feet), and the record does not contain a recent diagnosis within one year prior to when his claim was filed.


CONCLUSION OF LAW

The criteria for service connection for pes planus (flat feet) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In an August 2014 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and SSA records have been obtained and considered.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for pes planus; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    Here, and as will be discussed in greater detail below, the evidence of record does not show a current diagnosis of pes planus either during the pendency of the claim or contemporaneous to when it was filed.  Therefore, as there is no evidence of current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (discussing the circumstances when a VA examination and opinion are required).

The Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In July 2014, the Veteran claimed entitlement to service connection for pes planus (flat feet).  In his October 2014 notice of disagreement, he argued that he was placed on a profile during his military service for pes planus, and that he received treatment, including orthotics, from VA.

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As noted above, the Veteran filed his claim for service connection for flat feet in July 2014; however, a review of the record fails to reveal a diagnosis of pes planus or flat feet at any point pertinent to the appeal.

The Veteran's February 1973 entrance examination noted that pes planus preexisted his military service.

A September 2011 VA treatment record noted the Veteran's complaint of swelling and pain in his feet for twenty years.  Upon examination of the lower extremities, the treatment provider noted bilateral pes planus. 

A June 2013 VA treatment record noted the Veteran's complaints of pain and swelling in his feet, as well as gout in his big toes.  Upon examination, there was trace swelling in the right mid foot, not inflamed; and scaly skin on the feet.  The treatment provider noted that the Veteran's symptoms were likely the result of degenerative joint disease, prior injuries, and gout.  He was also given an antifungal cream for his feet.

A June 2014 VA treatment record noted that, upon examination, there were no deformities related to the Veteran's feet.  A June 2014 VA radiology report revealed mild degenerative changes at the intertarsal joints of both feet and at the metatarsophalangeal joint of both great toes.  An enthesophyte was also noted at the posterior aspect of the left calcaneus.  However, the radiologist noted that there were no other abnormalities related to the Veteran's feet.  He was diagnosed with mild degenerative changes in his bilateral feet.

The Veteran's other VA treatment records during the appeal period demonstrate numerous complaints and treatment related to his feet.  However, that treatment was for his service-connected athlete's foot, as well as his nonservice-connected diabetic foot pain, gout, and arthritis.  The Board also notes that the Veteran has previously file claims for service connection for diabetes mellitus and arthritis, and both claims were denied and those decisions are final.  See April 2010 Board Decision; September 2014 Rating Decision; February 2015 Rating Decision.

The Board finds that service connection for pes planus (flat feet) cannot be established as record fails to demonstrate that the Veteran had current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, while the September 2011 VA treatment provider noted bilateral pes planus, VA first received his claim for service connection in July 2014, and the June 2014 VA radiology report noted no abnormalities other than mild degenerative changes.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran filing his claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective evidence, or lack thereof, indicates that, fundamentally, he does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Furthermore, as for any assertions by the Veteran and/or his attorney as to the diagnosis of pes planus (flat feet), the Board finds that such assertions are outweighed by the objective findings of the June 2014 VA radiology report.  Moreover, with respect to the Veteran's claims of pain associated with his feet, as noted above, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

Therefore, the Board finds that service connection for pes planus (flat feet) is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for pes planus (flat feet) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Increased Rating for Athlete's Foot

With regard to the Veteran's claim for an initial compensable rating for his service-connected athlete's foot, in October 2015, the AOJ issued a supplemental statement of the case (SSOC) denying his claim for a compensable rating, and sent a copy to an address in South Carolina.  Thereafter, in January 2016, the SSOC was returned as undeliverable.  Earlier in October 2015, the Veteran submitted an unrelated claim for service connection, and listed an address in North Carolina.  In February 2016, his attorney submitted a formal claim for a TDIU and listed a different address in North Carolina.  Despite receiving the returned October 2015 SSOC and being notified of an updated address, the AOJ did not attempt to resend the October 2015 SSOC.  Therefore, to ensure that the Veteran received proper notice, the AOJ should resend the October 2015 SSOC to his current address.

Increased Rating for Lumbar Spine Disability

With regard to the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the record shows that his most recent VA examination to assess the nature and severity of his lumbar spine disability was in November 2013.  However, evidence associated with the record appears to indicate a possible worsening since that time.  For example, in September 2015, the Veteran was seen at VA for a painful periumbilical lump that had been there for eight months.  He stated that his back was getting unbearable.

Not only is this last examination remote, but the record indicates a possible worsening since the previous VA examination.  Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a higher rating for his service-connected lumbar spine disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection for Bilateral Hearing Loss and Tinnitus

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, he contends that such are a result of his in-service noise exposure, including his exposure to artillery noises.  See March 2014 Correspondence.  He stated that he was stationed with the 32nd Air Defense Artillery unit, and that is when his hearing started to deteriorate.

The Veteran's February 1973 entrance examination reveals hearing within normal limits.  His discharge examination also revealed normal hearing.  See 38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993).

In November 2013, the Veteran underwent a VA examination to address whether his tinnitus and bilateral hearing loss are related to service.  The Veteran was diagnosed with both bilateral hearing loss and tinnitus.  With regard to both bilateral hearing loss and tinnitus, the examiner opined that neither was related to his military service.  With regard to hearing loss, the examiner reasoned that there were no permanent thresholds shifts when comparing his entrance and discharge examinations.  With regard to his tinnitus, the examiner reasoned that tinnitus was associated with his hearing loss, that the Veteran had normal hearing at separation, and that his military occupational specialty was not exposed to hazardous noise.

The Board finds that the November 2013 opinions is inadequate because the examiner failed to provide an adequate rationale for his opinions.  In this regard, the examiners' rationale relies solely on the fact that the Veteran had normal hearing upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the Veteran's statements concerning his in-service noise exposure in the form of field artillery and his statements concerning onset and continuity of symptoms related to both bilateral hearing loss and tinnitus.  See Hensley, supra; see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  In this regard, the Veteran has consistently reported that his hearing progressively worsened from when he was in service until the present.  However, the opinion does not reflect consideration of these statements.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the Veteran is competent to assert that he has had continuing problems with hearing loss and tinnitus from or proximate to service to the present time.

Therefore, given the Veteran's competent lay statements concerning problems with hearing loss and tinnitus continuously since service, and to insure that his lay statements are adequately considered, the Board finds that he should be afforded a new VA examination.

Service Connection for Left Knee and Right Knee Disorders

With regard to the Veteran's bilateral knee disorder, he claims entitlement to service connection for a bilateral knee disorder due to his military service.  See March 2014 Correspondence.  The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Id., 19 Vet. App. at 368; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Alternatively, the Veteran has raised the possibility that his bilateral knee disorder is secondary to his service-connected lumbar spine disability.  See March 2014 Correspondence.

The Veteran's VA treatment records demonstrate a diagnosis of and treatment for a bilateral knee disorder.  An unspecified internal derangement of the knee is listed as an active problem.  See March 2016 VA Treatment Record.  Moreover, in April 2013, the Veteran was diagnosed with degenerative joint disease and meniscus disease in both knees.  See April 2013 VA Primary Care Physician Note.

To date, the Veteran has not undergone an examination to address whether his bilateral knee disorder is related to his military service.  The Board finds that, in light of his lay statements concerning in-service injuries and symptoms, the evidence of a current diagnoses, and the fact that he is service-connected for a lumbar spine disability, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

TDIU

Finally, with regard to the Veteran's claim for a TDIU, as he has claimed that he is unemployable due, in part, to his service-connected lumbar spine disability, the Board finds that that issue is inextricably intertwined with the issue of entitlement to an increased rating for his lumbar spine disability, since any decision on these matters may affect the Veteran's entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the other issues discussed above.

On remand, the AOJ should also obtain any outstanding VA treatment records dated after March 31, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the October 2015 SSOC to the Veteran's current address.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to April 21, 2014, are currently associated with the claims file. 

3.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

A complete medical rationale for all opinions expressed must be provided.

6.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine whether his bilateral hearing loss and tinnitus is related to his military service.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus had its onset during, or is otherwise related to, his active duty service, to include his in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of hearing loss at discharge.

7.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any bilateral knee disorder is related to his military service or his service-connected lumbar spine disability.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Clarify any current diagnoses related to his bilateral knees.

b)  For each currently-diagnosed bilateral knee disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service.

c)  For each currently-diagnosed bilateral knee disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected lumbar spine disability.

d)  For each currently-diagnosed acquired bilateral knee disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected lumbar spine disability.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of an in-service injury to his knees in his service treatment records.

8.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


